Dissenting Opinion by
ADKINS, J.
This is an odd situation. Respondent’s alleged misconduct occurred in connection with his failure to distribute proceeds of a settlement to his client’s judgment creditor who filed a writ of garnishment. Under the Maryland law, however, the settlement proceeds were not garnishable. Nevertheless, the Majority holds Respondent responsible for violating Rules 1.15(e) and Rule 3.4(c). Because, as the Majority acknowledges, there was nothing in Respondent’s hands that was subject to garnishment, I would not find Respondent in violation of those two rules.
The Writ of Garnishment in this case required Respondent “to hold the property of the judgment Debtor named above subject to further proceedings in this Court.” Under Consolidated Construction Services, Inc. v. Simpson, 372 Md. 434, 813 A.2d 260 (2002), however, the settlement proceeds that came to Respondent’s possession were not garnishable. The Majority concedes as much:
At the time the Writ of Garnishment was issued, Creative was not entitled to a portion of the malpractice claim, because, as a contingent interest, it was not garnishable. Receipt of the funds by Levin pursuant to the settlement months after the Writ of Garnishment was served did not render enforceable a Writ that was unenforceable when issued. Levin’s agreement to turn over the malpractice *463funds after the Writ was issued also did not alter the Writ’s unenforceability.
Maj. Op. at 458, 69 A.3d at 468-69 (citations omitted).
Since the settlement proceeds were not the judgment creditor’s property, were not subject to garnishment, and were not covered by the Writ of Garnishment, I do not see how Respondent could have violated Rules 1.15(e) or 3(4)(c). Rule 1.15(e) provides:
When a lawyer in the course of representing a client is in possession of property in which two or more persons (one of whom may be the lawyer) claim interests, the property shall be kept separate by the lawyer until the dispute is resolved.
The Majority maintains that “Levin clearly violated Rule 1.15(e) because he knew of the claim filed by Creative.” Maj. Op. at 458, 69 A.3d at 469. I disagree.
Comment 5 to Rule 1.15 provides that “[a] lawyer may have a duty under applicable law to protect ... third-party claims against wrongful interference by the client,” but that duty arises when there is a “lawful” claim against the funds and “when the third-party claim is not frivolous under applicable law.” If that is so, the lawyer indeed “must refuse to surrender the funds or property to the client until the claims are resolved.” Id.
But when there is clear law that renders the writ of garnishment invalid, the lawyer has no such obligation. Even if Levin was under the mis-impression that Creative had a valid interest in settlement funds, but that he could evade his obligations under Rule 1.15 so long as he never deposited or cashed the checks, the fact remains — Creative had no valid claim to the funds. With no valid claim, we should not hold the lawyer responsible for a violation of Rule 1.15(e).
Neither did Levin violate Rule 3.4(c). That rule provides that “A lawyer shall not: ... knowingly disobey an obligation under the rules of a tribunal except for an open refusal based on an assertion that no valid obligation exists.” We all agree that “Creative was not entitled to a portion of the malpractice *464claim, because, as a contingent interest, it was not garnishable.” Maj. Op. at 458, 69 A.3d at 468-69. Thus, the Writ of Garnishment was invalid, and Levin did not “disobey an obligation” by forwarding the settlement checks to the D.C. firm. See In re Conduct of Tamblyn, 298 Or. 620, 695 P.2d 902, 906 (1985) (finding no violation of a disciplinary rule because the preliminary injunction without a bond “only seemed to be an order and was ‘in truth no order at all.’ When Tamblyn advised his clients to disobey the order ... there was ‘no order’ to disobey.”).
To be sure, Respondent may not have had an altogether pure heart, in that his goal was to keep the settlement funds away from his clients’ creditors, and to do so secretly. But the burden of proof in disciplinary proceedings is “clear and convincing evidence.” Md. Rule 16-757(b). I cannot find my way to a conclusion that a lawyer commits misconduct just because he had “bad” intent to violate a rule in a situation, when examination of clear precedent reveals that the rule does not apply in the first place. See Consol. Constr. Servs., Inc., 372 Md. at 434, 813 A.2d at 260. We should always keep in mind the serious consequences for an individual lawyer as we impose even the lowest form of discipline. A reprimand imposed on a good lawyer can have a profound impact on his reputation, a commodity that is irreplaceable. As the old saying goes, “It takes a lifetime to build a good reputation, but you can lose it in a minute.”
In conclusion, I would not find Respondent violated any of the Rules with which he was charged, and accordingly would dismiss the Petition.